

115 HR 3678 IH: To amend the Internal Revenue Code of 1986 to designate the District of Columbia as an empowerment zone.
U.S. House of Representatives
2017-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3678IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to designate the District of Columbia as an empowerment zone. 
1.District of Columbia treated as empowerment zone 
(a)In generalSection 1391(b)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following: There shall be treated as an empowerment zone designated under this section so much of the District of Columbia as would result in the largest area within DC meeting the eligibility requirements for designation under 1391. Deemed treatment under the preceding sentence shall not be taken into account in determining the number of empowerment zones which may be designated under this section.. (b)Effective dateThe amendments made by this section shall apply to periods beginning after December 31, 2016.  
